DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 9/22/2021. Claims 11-20 were added. Claims 1-20 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A compound represented by the following general formula:




    PNG
    media_image1.png
    156
    292
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    148
    286
    media_image2.png
    Greyscale
 or


    PNG
    media_image3.png
    155
    304
    media_image3.png
    Greyscale


wherein R1 and R2 are each independently a hydrogen atom or a methyl group, n is 2 or 3, two or more R3 and R4 are each independently a hydrogen atom or a methyl group, -3- 4844-0241-7343.1Atty. Dkt. No. 023312-0301 Y is -O-CO-Z, -2, Y2 is -O-CO-Z or -O- CO-O-Z, and Y3 is -O-CO-Z3, where Z is a linear or branched alkyl group containing 1 to 5 carbon atoms or a cycloalkyl group containing 3 to 5 carbon atoms, Z' is a hydrogen atom, a methyl group or an ethyl group, Z2 is a linear or branched alkyl group containing 1 to 3 carbon atoms, and Z3 is a cycloalkyl group containing 3 to 5 carbon atoms, and the adjacent two ring-constituting double lines, each consisting of a solid line and a dotted line, are each independently a double bond or a single bond, except for the case where both are double bonds.

 

Allowable Subject Matter
3.	Claims 1 – 14 are allowable.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Eh et al. (US PG Pub 2005/0182273 A1 as listed on the IDS dated 6/8/2020).

Regarding claim 15, Eh et al. teach compounds of the formula:
	

    PNG
    media_image4.png
    201
    247
    media_image4.png
    Greyscale


Wherein R3 and R4 are CH3, R1 is CH3, R2 is hydrogen, R5 and R6 are hydrogen, Y is CR7R8OCOR9 wherein R7 and R8 are hydrogen and R9 is a branched or straight chain C1 to C5 alkyl group [0009-0021].
	Eh et al. do not teach the particular compound required by the instant claim in a preferred embodiment. 
	However, the branched or straight chain C1 to C5 alkyl group for the R9 group of Eh et al. encompasses the ethyl group (C2 alkyl group) of the instant claim. Therefore it would have been obvious to one of ordinary skill in the art to choose the C2 alkyl group for the R9 group of Eh et al., thereby arriving at the claimed invention.
	Regarding claim 16, Eh et al. teach the compounds are used in a perfume (Abstract).
Regarding claim 17, Eh et al. teach a musk perfume [0002]. 
Regarding claims 18-19, Eh et al. teach a scented products such as perfume extracts and cosmetics [0077] thereby reading on cosmetic products.
Regarding claim 20, Eh et al. teach a method for enhancing the scent of a perfume by adding at least one compound as set forth above [0002].

Claims 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Giersch et al. (US Patent 5,166,412 as listed on the IDS dated 6/8/2020).
	Regarding claim 15, Giersch et al. teach compounds of the formula:


    PNG
    media_image5.png
    97
    333
    media_image5.png
    Greyscale


wherein R represents a 3,3-dimethyl-1-cyclohexyl radical, R5 represents a saturated, linear or branched, C1 to C3 alkyl radical and, either R1 and R2 stand each for a hydrogen atom, R3 and/or R4 representing a methyl radical, or R3 and R4 represent each a hydrogen atom, R1 and/or R2 representing then a methyl radical (claim 1). 
	Giersch et al. do not particularly teach the compound wherein all R1, R2, R3 and R4 are hydrogen. 	
Although the reference fails to incorporate R1, R2, R3 and R4 as hydrogen, the similarity between the chemical structures having a methyl group at one of the R1, R2, R3 or R4 locations are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed musk fragrance with propyl as the R group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Giersch et al. do not teach the particular compound required by the instant claim in a preferred embodiment. 
	However, the R5 group of Giersch et al. encompasses the ethyl group (C2 alkyl group) of the instant claim. Therefore it would have been obvious to one of ordinary skill in the art to choose the C2 alkyl group for the R5 group of Giersch et al., thereby arriving at the claimed invention.

Regarding claim 16, Giersch et al. teach a perfume composition (Abstract).
Regarding claim 17, Giersch et al. teach a musk perfume (Abstract).
Regarding claims 18-19, Giersch et al. teach a scented product such as consumer articles like soaps, shower or bath gels, shampoos and other hair care products, body or air deodorants (col. 3 line 46) thereby reading on cosmetic products.
Regarding claim 20, Giersch et al. teach a method for enhancing the scent of a perfume by adding at least one compound as set forth above (col. 3 line 52). 

Response to Arguments
8.	Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. Regarding the rejections over Eh and Giersch, Applicant states “The compound constitutes surprising results, which would not have been expected based on Eh and Giersch.” Applicant draws attention to Table 3 of the instant application and also to the Examples 4, 6, 13, 14, 15, 16 and 17 of Eh and Examples 1, 5 and 6 of Giersch, stating that the Examples of Eh and Giersch are “weak” and that the claimed compound has a strong musk with an intensity level of 4 out of 5. In response, attention is drawn to the case law wherein it has been held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the instant compound is evaluated versus the compounds of Eh and Giersch (the closest prior art references). 
For these reasons, Applicant's arguments are not persuasive. 


Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763